El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*842Somos de opinión que cuando herederos adultos otorgan una escritura de partición y liquidación de sus bienes entre sí y con un extraño, dicha partición es válida. En este casa la peticionaria era una hija natural y la cuestión que se sus-citó era que ella no tenía derecho por representación de su padre natural a la herencia de su abuelo natural, y se cita el caso de Soriano v. Rexach, etc., 23 D. P. R., 573, pero su-poniendo que no tuviera ella tal derecho a la herencia, se presume que los adultos en este caso conocen la ley y que si dividieron los bienes con la recurrente quedan obligados por tal partición. A falta de fraude las cortes generalmente no intervienen para corregir errores de ley. Arandes v. Báez, 20 D. P. R. 388. La escritura hasta puede haber sido consecuencia de una transacción para evitar litigio. De acuerdo con los artículos 4 y 1025 del Código Civil las per-sonas adultas pueden establecer una relación legal cuando no existió ninguno antes y pueden donar sus bienes.
“Aun en el supuesto de que en las respectivas hijuelas aparezca que se adjudican cantidades a personas no designadas como here-deros, no es obstáculo para inscribir la adjudicación de una finca,, si aparece hecha con el consentimiento de todos los interesados y ha recaído aprobación judicial si alguno de éstos es menor.” (Re-solución de la Dirección General de los Registros de España de 18 de junio de 1885.)
“Las particiones de herencia aprobadas por todos los interesa-dos en las mismas, constituye entre ellos un vínculo jurídico inal-terable, mientras no sean judicialmente rescindidas.” (Resolución de la Dirección General de los Registros de España de 30 de junio de 1910.)
Sostiene el registrador que de crearse esta nueva rela-ción o darse esta finca al hijo natural la escritura debe ex-presar claramente tal intención. Pero las palabras deben interpretarse según su sentido natural. En. este caso no solamente hubo una adjudicación al hijo natural sino que la escritura expresaba que las partes “aceptan como válida y eficaz la adjudicación hecha a Juana Herrera en representa-*843ción de su padre.” No hubo representación, por su parte dé que ella era una heredera cuando no lo era, o que ella se hacía pasar por otra persona y, por tanto, no es aplicable el artículo 1048 del Código Civil. Arandes v. Báez, 20 D. P. R. 388, supra. Ese artículo es aplicable, por ejemplo, a una persona que dícese es hijo de determinada persona y. no es tal hijo.
Sin embargo, si existe alguna duda respecto a la validez de esta escritura de partición la misma es válida por su faz y los derechos que tengan las demás partes deben ventilarse en un procedimiento judicial.
La-nota recurrida debe ser revocada y verificarse la ins-cripción.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey •y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.*